EX-99.906CERT CERTIFICATIONS John P. Hussman, Chief Executive Officer, and Mark J. Seger, Chief Financial Officer, of Hussman Investment Trust (the “Registrant”), each certify to the best of his knowledge that: 1. The Registrant’s periodic report on Form N-CSR for the period ended June 30, 2011 (the “Form N-CSR”) fully complies with the requirements of section 13(a) or section 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Registrant. CHIEF EXECUTIVE OFFICER CHIEF FINANCIAL OFFICER Hussman Investment Trust Hussman Investment Trust /s/ John P. Hussman /s/ Mark J. Seger John P. Hussman, President Mark J. Seger, Treasurer Date:August 26, 2011 Date:August 26, 2011 A signed original of this written statement required by Section 906, or other document authenticating, acknowledging or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to Hussman Investment Trust and will be retained by Hussman Investment Trust and furnished to the Securities and Exchange Commission or its staff upon request. This certification is being furnished to the Securities and Exchange Commission solely pursuant to 18 U.S.C. 1350 and is not being filed as part of the Form N-CSR filed with the Commission.
